Tuck, J.,
delivered the opinion of this court.
This is a proceeding under the act of 1841, ch. 76, and its supplements, which are lien laws applicable to Allegany county.
It appears that the appellant filed his claim in the clerk’s office on the 27th of March 1850, but did not sue out his sci. fa. to obtain the fruits of his lien until more than three years thereafter. The only point in the cause depends on the proper-construction of the fifteenth section of the original act of 1841, which provides, that “the lien of every such debt, for which a claim shall have been filed as aforesaid, shall expire at the1 *5end of three years from the day on which such claim shall have been filed, unless the same shall be revived by scire facias in the manner provided by law in other cases of judgments; in which case such lien shall continue in manner for another period of three years, and so from one such period to another, unless such lien shall be satisfied, or the same extinguished by a sheriff's sale, or otherwise, according to Jaw.”
The defendant contends, that this section interposes an absolute bar to all further proceedings upon the claim, after the expiration of the three years.
We think that the plain meaning of this section is, that the sci. fa. must issue before the expiration of three years from filing the claim. Filing the claim creates a lien on the property, but the party need not proceed immediately to enforce it by process. The lien stands on the fooling of a judgment, except that the limitation is three years instead of twelve, but when revived by sci. fa. the lien continues for three years longer, instead of twelve, as in the case of judgments.

Judgment affirmed.